1
2
3
4
5
6
7
8              IN THE UNITED STATES DISTRICT COURT
9            FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11   WILLIE H. GOFFNEY, JR., M.D.,             Case No. CV 17-8032 MRW
     et al.
12                                             JUDGMENT
                      Plaintiff,
13
                 v.
14
     ALEX M. AXAR II,
15   Secretary of the U.S. Department of
     Health and Human Services,
16
                      Defendant.
17
18
          It is the judgment of this Court that the decision of the agency is
19
     AFFIRMED. Judgment is hereby entered in favor of Defendant.
20
21
22   Date: September 25, 2019              ___________________________________
23                                         HON. MICHAEL R. WILNER
                                           UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
